UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to Commission file number: 000-52684 Progressive Care, Inc. (Exact name of registrant as specified in its charter) Delaware 32-0186005 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 901 N. Miami Beach Blvd, Suite 1, N. Miami Beach, FL33162 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:1-305-919-7399 Indicate by check mark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ý No  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes  No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, a non-accelerated file, or a smaller reporting company.See the definitions of “large accelerated filer,“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer  Accelerated filer Non-Accelerated filer  Smaller reporting company ý (Do not check if a smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes  No ý As of May 18, 2011, the Registrant had 37,125,409 shares of common stock outstanding. 1 PROGRESSIVE CARE INC. FORM 10-Q TABLE OF CONTENTS Page PART I.—FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Operations - unaudited 4 Consolidated Statement of Stockholder’s Equity (Deficit) 5 Consolidated Statements of Cash Flows –unaudited 6 Notes to the Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Conditions and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risks 19 Item 4. Controls and Procedures 19 PART II—OTHER INFORMATION Item 1. Legal Proceedings Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Reserved and Removed 21 Item 5. Other Information 21 Item 6. Exhibits 21 SIGNATURE 22 2 PART I.—FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Progressive Care, Inc. and Subsidiary Consolidated Balance Sheets March 31, 2011 December 31, 2010 (unaudited) Assets Current Assets Cash $ $ Accounts receivable Inventories Prepaids - Deferred taxes - Total Current Assets Property and equipment - net Other Assets Intangibles - net Goodwill Deposits - Deferred taxes - non current - Total Other Assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable and accrued liabilities $ $ Income taxes payable - Notes payable Notes payable - related party Accrued interest payable - related party Total Current Liabilities Stockholders' Equity Common stock, par value $0.0001; 100,000,000 shares authorized, 37,125,409 and35,280,000 issued and outstanding Additional paid in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to the consolidated financial statements 3 Progressive Care, Inc. and Subsidiary Consolidated Statements of Operations (unaudited) Three Months Ended March 31, 2011 March 31, 2010 Sales - net $ $ - Cost of sales - Gross profit - Selling, general and administrative expenses Loss from operations ) ) Other Income (Expense) Gain on debt settlement - former related party - Interest expense ) - Total other income - net - Losses from continuing operations before provision for income taxes ) ) Provision for income taxes (benefit) Current income tax expense - Deferred income tax benefit ) - Total income tax expense - net - Loss from continuing operations ) ) Loss from discontinued operations - net of income taxes - ) Net loss $ ) $ ) Basic and diluted income (loss) per share: Continuing operations ) ) Discontinued operations ) ) Net loss ) ) Weighted average number of common shares outstanding during the period - basic and diluted See accompanying notes to the consolidated financial statements 4 Progressive Care, Inc. and Subsidiary Consolidated Statement of Stockholders' Equity (Deficit) Period ended March 31, 2011 Common Stock Additional Total $0.0001 Par Value Paid-in Accumulated Stockholders' Shares Amount Capital Deficit Equity (Deficit) Balance, May 31, 2009 $ $ $ ) $ ) Contributed capital - - - Net loss for the year ended May 31, 2010 - discontinued operations - - - ) ) Balance, May 31, 2010 ) ) Issuance of common stock in connection with PharmCo acquisition - Contributed services - related party - Net loss for the period ended December 31, 2010 - continuing operations - - - ) ) Balance, December 31, 2010 ) Issuance of common stock for services rendered 75 - Issuance of common stock in connection with debt conversions - Net loss for the period ended March 31, 2011 - - - ) ) Balance, March 31, 2011 - unaudited $ $ $ ) $ See accompanying notes to the consolidated financial statements 5 Progressive Care, Inc. and Subsidiary Consolidated Statements of Cash Flows (unaudited) Three Months Ended March 31, 2011 March 31, 2010 Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Recognition of stock-based compensation - Depreciation - Amortization of intangibles - Changes in operating assets and liabilities: Accounts receivable ) - Inventories - Prepaids ) - Deposits ) - Deferred taxes ) - Accounts payable and accrued liabilities ) Income tax payable - Accrued interest payable - related party ) - Discontinued operations - ) Net Cash Provided by (Used in) Operating Activities ) Cash Flows From Investing Activities: Purchase of property and equipment ) - Net Cash Provided By (Used in) Investing Activities ) - Cash Flows From Financing Activities: Proceeds from note payable - Repayment of note payable ) - Discontinued operations - Net Cash Used in Financing Activities ) Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period - Supplemental disclosures of cash flow information: Cash paid for interest - Cash paid for taxes - - See accompanying notes to the consolidated financial statements 6 Progressive Care, Inc. and Subsidiary Notes to the Consolidated Financial Statements (unaudited) Note 1 Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the United States Securities and Exchange Commission for interim financial informationand with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all the information and footnotes necessary for a comprehensive presentation of financial position, results of operations, or cash flows. It is management's opinion, however, that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statement presentation. The results for the interim period are not necessarily indicative of the results to be expected for the full year. The unaudited interim consolidated financial statements should be read in conjunction with the Company’s Annual Report on Form 10-K for the seven months ended December 31, 2010, which contains the audited financial statements and notes thereto, together with the Management’s Discussion and Analysis of Financial Condition and Results of Operation, for the seven months ended December 31, 2010. The interim results for the period ended March 31, 2011 are not necessarily indicative of results for the full fiscal year. On January 27, 2011, the Company changed its fiscal year end to December 31.On December 31, 2010 the Company disposed of its video training business (“Advanced Knowledge” or “Advanced”.) Certain March 31, 2010 amounts have therefore been reclassified to conform to the new fiscal year’s presentation, which included presentation of discontinued operations. Note 2 Organization & Nature of Operations Progressive Care, Inc., (the “Company”, formerly Progressive Training, Inc.) was incorporated under the laws of the state of Delaware on October 31, 2006.Pharmco, LLC (“Pharmco”), headquartered in North Miami Beach, Florida, was formed on November 29, 2005 as a Florida Limited Liability Company. On October 21, 2010, the Company acquired Pharmco. The Company operates a retail drugstore, which sells prescription drugs and Durable Medical Equipment (“DME”) plus an assortment of general merchandise. The Company also delivers prescription drugs and DME to assisted living and long term care facilities. Prior to the acquisition, the Company operated a training video business. Note 3 Summary of Significant Accounting Policies Principles of Consolidation All inter-company accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Such estimates and assumptions impact both assets and liabilities, including but not limited to: net realizable value of accounts receivable, estimated useful lives and potential impairment of property and equipment, the value of its goodwill and intangible assets, estimates of tax liabilities and estimates of the probability and potential magnitude of contingent liabilities. Making estimates requires management to exercise significant judgment. It is at least reasonably possible that the estimate of the effect of a condition, situation or set of circumstances that existed at the date of the financial statements, which management considered in formulating its estimate could change in the near term due to one or more future confirming events. Accordingly, actual results could differ significantly from estimates. 7 Progressive Care, Inc. and Subsidiary Notes to the Consolidated Financial Statements (unaudited) Cash The Company minimizes credit risk associated with cash by periodically evaluating the credit quality of its primary financial institution. The balance at times may exceed federally insured limits: at March 31, 2011 the balance exceeded this limit by approximately $59,000; at March 31, 2010 the balances did not exceed the federally insured limit. Risks and Uncertainties The Company's operations are subject to risk and uncertainties including financial, operational, regulatory and other risks including the potential risk of business failure. Billing Concentrations The Company’s primary receivables are from prescription medication and DME equipment billed to various insurance providers in accordance with the insured’s insurance policy.Ultimately, the insured is responsible for payment should the insurance company not reimburse the Company. The Company generated insurance reimbursements from three significant providers for the three months ended March 31, 2011. For three months ended March 31, 2010, the Company had no Pharmacy business. Insurance Provider March 31, 2011 A 16% B 16% C 11% Inventories Inventories are valued on a lower of first-in, first-out (FIFO) cost or market basis.Inventories primarily consist of prescription medications, DME and retail items. Property and Equipment Company used property and equipment is stated at cost, less accumulated depreciation. Expenditures for maintenance and repairs are charged to expense as incurred. The Company provides some DME on rent-to-own terms. Pursuant to Federal guidelines, Medicare rents DME equipment for the insured and pays the Company for 13 rental months, after which title to the equipment transfers to the insured. Depreciation is computed on a straight-line basis over estimated useful lives as follows: Description Estimated Useful Life Leasehold improvements and fixtures Lesser of estimated useful life or life of lease Furniture and equipment 5 years Computer equipment and software 3 years Vehicles 3-5 years DME rental equipment 13 months Property and equipment is reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. There were no impairment charges taken for the period ended March 31, 2011, or March 31, 2010. 8 Progressive Care, Inc. and Subsidiary Notes to the Consolidated Financial Statements (unaudited) Business Combinations The Company accounts for business combinations using the acquisition method of accounting and accordingly, the assets and liabilities of the acquired business are recorded at their fair values at the date of acquisition. The excess of the purchase price over the estimated fair values is recorded as goodwill. Any changes in the estimated fair values of the net assets recorded for acquisitions prior to the finalization of more detailed analysis, but not to exceed one year from the date of acquisition, will change the amount of the purchase prices allocable to goodwill. All acquisition costs are expensed as incurred. Intangible Assets Identifiable intangible assets with finite lives are amortized over their estimated useful lives. Such intangible assets are reviewed for impairment if indicators of potential impairment exist. Indefinite-lived intangible assets are tested for impairment on an annual basis, or sooner if an indicator of impairment occurs. No impairment charges of intangible assets were recorded for the period ended March 31, 2011 or March 31, 2010. Goodwill Goodwill will be tested for impairment annually and in interim periods if certain events occur indicating that the carrying value of goodwill may be impaired. At March 31, 2011 there are no indicators of potential impairment. At future reporting dates, the Company will use a combination of approaches to determine impairment such as the market and income approach. No impairment charges of goodwill were recorded for the period ended March 31, 2011 or March 31, 2010. Discontinued Operations Components of the Company that have been disposed of are reported as discontinued operations. The revenues and expenses relating to Advanced for the three months ended March 31, 2010 have been reclassified as discontinued operations and not included in the continuing operations figures. Fair Value of Financial Instruments This guidance defines fair value as the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.When determining the fair value measurements for assets and liabilities required to be recorded at fair value, the Company considers the principal or most advantageous market in which it would transact business and considers assumptions that marketplace participants would use when pricing the asset or liability, such as inherent risk, transfer restrictions, and risk of nonperformance. The guidance also establishes a fair value hierarchy for measurements of fair value as follows: ● Level 1 – quoted market prices in active markets for identical assets or liabilities. ● Level 2 -inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices in active markets for similar assets or liabilities, quoted prices for identical or similar assets or liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. ● Levl 3 –unobservable inputs that are supported by little or no market activity and that aresignificant to the fair value of the assets or liabilities. 9 Progressive Care, Inc. and Subsidiary Notes to the Consolidated Financial Statements (unaudited) At March 31, 2011 and December 31, 2010 the Company’s goodwill and intangibles were considered level 2. The Company's financial instruments consisted primarily of cash, accounts receivable, accounts payable, accrued liabilities, and notes payable. The carrying amounts of the Company's financial instruments generally approximate their fair values as of March 31, 2011 and December 31, 2010, due to the short term nature of these instruments. Revenue Recognition The Company records revenue when all of the following have occurred: (1) persuasive evidence of an arrangement exists, (2) asset is transferred to the customer without further obligation, (3) the sales price to the customer is fixed or determinable, and (4) collectability is reasonably assured. For the three months ended March 31, 2011, the Company had 2 identifiable continuing revenue streams. (i) Pharmacy The Company recognizes its pharmacy revenue when a customer picks up their prescription or purchases merchandise at the store.Billings for most prescription orders are with third-party payers, including Medicare, Medicaid and other insurance carriers.Customer returns are immaterial. Total pharmacy revenues were apporxiamtely 1,700,000 for the quarter ended March 31, 2011; this represents approximately 91% of total revenues. There were no pharmacy revenues for the quarter ended March 31, 2010. (ii) Durable Medical Equipment The Company first recognizes its DME revenue when the equipment is picked up at its store or delivered to the customer’s residence. Billings for most DME orders are with third-party payers, mainly Medicare & Medicaid and, to a much lesser extent, other private insurance carriers. Rental revenue is recognized every 30 days for a period of 12 additional months. Customer returns are immaterial. Total DME revenues were approximately 170,000 for the quarter ended March 31, 2011; this represents approximately 9% of total revenues. There were no DME revenues for the quarter ended March 31, 2010. (iii) Training Videos The Company recognized revenue from its workforce training videos product sales upon shipment to the customer. Rental income was recognized over the related period that the videos were rented. The Company did not accept returns; damaged or defective products were replaced upon receipt. Total training video revenues were $0 for the quarter ended March 31, 2011. Total training video revenues were $52,842 for the quarter ended March 31, 2010, which isshownas a component of discontinued operations. See Note 1. Cost of Sales Cost of pharmacy sales is derived based upon point-of-sale scanning information with an estimate for shrinkage and is adjusted based on periodic inventories.All other costs related to sales are expensed as incurred. 10 Progressive Care, Inc. and Subsidiary Notes to the Consolidated Financial Statements (unaudited) Cost of DME sales is derived based upon vendor purchases relating to equipment sold and is adjusted based on periodic inventories.All other costs related to sales are expensed as incurred. Vendor Concentrations For the three months ended March 31, 2011 the Company had significant vendor concentrations relating to its pharmacy business. For the three months ended March 31, 2010 the Company had no pharmacy business. Vendor March 31, 2011 A 45% B 29% Because there is an abundance of pharmaceutical wholesalers in the United States, management does not believe that losing any vendor relationship will have an impact on the Company’s business. Selling, General and Administrative Expenses Primarily consists of store salaries, contract labor, occupancy costs,consulting expenses,and expenses directly related to the store.Other administrative costs include advertising, insurance and depreciation. Advertising Costs incurred for producing and communicating advertising for the Company are charged to operations as incurred and are as follows: 3Months Ended March 31, 2011 3Months Ended March 31, 2010 $- Income Taxes Income taxes are accounted for under the asset and liability method. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Beginning with the adoption of FASB Interpretation No. 48,Accounting for Uncertainty in Income Taxes , (included in FASB ASC Subtopic 740-10,Income Taxes — Overall ), as of January 1, 2009, the Company recognizes the effect of income tax positions only if those positions are more likely than not of being sustained. Recognized income tax positions are measured at the largest amount that is greater than 50% likely of being realized. Changes in recognition or measurement are reflected in the period in which the change in judgment occurs. The Company does not believe it has any uncertain tax positions. Earnings (Loss) per Share Basic earnings (loss)per share (“EPS”) is computed by dividing net loss available to common stockholders by the weighted average number of common shares outstanding during the period, excluding the effects of any potentially dilutive securities. Diluted EPS gives effect to all dilutive potential of shares of common stock outstanding during the period including stock options or warrants, using the treasury stock method (by using the average stock price for the period to determine the number of shares assumed to be purchased from the exercise of stock options or warrants), and convertible debt or convertible preferred stock, using the if-converted method. Diluted EPS excludes all dilutive potential of shares of common stock if their effect is anti-dilutive. The Company also had no common stock equivalents; as a result, basic and diluted earnings per share were equivalent for the periods ended March 31, 2011 and 2010. 11 Progressive Care, Inc. and Subsidiary Notes to the Consolidated Financial Statements (unaudited) Recent Accounting Pronouncements In January 2010, the Financial Accounting Standards Board ("FASB") issued updated guidance to amend the disclosure requirements related to recurring and nonrecurring fair value measurements. This update requires new disclosures on significant transfers of assets and liabilities between Level1 and Level2 of the fair value hierarchy (including the reasons for these transfers) and the reasons for any transfers in or out of Level3. This update also requires a reconciliation of recurring Level3 measurements about purchases, sales, issuances and settlements on a gross basis. In addition to these new disclosure requirements, this update clarifies certain existing disclosure requirements. For example, this update clarifies that reporting entities are required to provide fair value measurement disclosures for each class of assets and liabilities rather than each major category of assets and liabilities. This update also clarifies the requirement for entities to disclose information about both the valuation techniques and inputs used in estimating Level2 and Level3 fair value measurements. This update will become effective for the interim and annual reporting period beginning January1, 2010, except for the requirement to provide the Level3 activity of purchases, sales, issuances, and settlements on a gross basis, which will become effective for the interim and annual reporting period beginning January1, 2011. We will not be required to provide the amended disclosures for any previous periods presented for comparative purposes. Other than requiring additional disclosures, adoption of this update will not have a material effect on our financial statements. In August 2010, the FASB issued an exposure draft on lease accounting that would require entities to recognize assets and liabilities arising from lease contracts on the balance sheet. The proposed exposure draft states that lessees and lessors should apply a “right-of-use model” in accounting for all leases. Under the proposed model, lessees would recognize an asset for the right to use the leased asset, and a liability for the obligation to make rental payments over the lease term. The lease term is defined as the longest possible term that is “more likely than not” to occur. The accounting by a lessor would reflect its retained exposure to the risks or benefits of the underlying leased asset. A lessor would recognize an asset representing its right to receive lease payments based on the expected term of the lease. Comments on this exposure draft were due by December15, 2010 and the final standard is expected to be issued in the second quarter of 2011. The Company believes that the proposed standard, as currently drafted, will have neither a material impact on its reported financial position and reported results of operations, nor a material impact on the liquidity of the Company. In August 2010, the FASB issued Accounting Standards Update (“ASU”) No.2010-05, Measuring Liabilities at Fair Value, or ASU 2010-05, which amends ASC 820 to provide clarification of a circumstance in which a quoted price in an active market for an identical liability is not available. A reporting entity is required to measure fair value using one or more of the following methods: 1) a valuation technique that uses a) the quoted price of the identical liability when traded as an asset or b) quoted prices for similar liabilities (or similar liabilities when traded as assets) and/or 2) a valuation technique that is consistent with the principles of ASC 820. ASU 2010-05 also clarifies that when estimating the fair value of a liability, a reporting entity is not required to adjust to include inputs relating to the existence of transfer restrictions on that liability. The adoption did not have a material impact on our financial statements. In December 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2010-29, Business Combinations (Topic 805) – Disclosure of Supplementary Pro Forma Information for Business Combinations. This ASU requires a public entity to disclose pro forma information for business combinations that occurred in the current reporting period. The disclosures include pro forma revenue and earnings of the combined entity for the current reporting period as though the acquisition date for all business combinations that occurred during the year had been as of the beginning of the annual reporting period. If comparative financial statements are presented, the pro forma revenue and earnings of the combined entity for the comparable prior reporting period should be reported as though the acquisition date for all business combinations that occurred during the current year had been as of the beginning of the comparable prior annual reporting period. ASU 2010-29 affects any public entity as defined by Topic 805 that enters into business combinations that are material on an individual or aggregate basis. ASU 2010-29 is effective prospectively for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2010.Early adoption is permitted. The Company does not expect the provisions of ASU 2010-29 to have an effect on its financial position, results of operations or cash flows. 12 Progressive Care, Inc. and Subsidiary Notes to the Consolidated Financial Statements (unaudited) Note 4 Accounts Receivable Accounts receivable consisted of the following at March 31, 2011 and December 31, 2010. March 31, 2011 December 31, 2010 Accounts receivable $ $ Allowance (25,076 ) (19,369 ) Accounts receivable – net $ Based upon the best available evidence, including industry statistics, the Company has determined that approximately 5% of its pharmacy business reflects the most accurate allowance for its insurance related receivables. Note 5 Property and Equipment Property and equipment consisted of the following at March 31, 2011 and December 31, 2010. March 31, 2011 December 31, 2010 Leasehold improvements and fixtures $ $ Furniture and equipment Computer equipment and software Vehicles DME rental equipment Total Less: accumulated depreciation (41,583 ) (32,020 ) Property and equipment – net $ Note 6 Notes Payable (A) Notes payable The Company has an unsecured noninterest bearing note, due on June 30, 2011, with its former CEO of $62,767. On March 18, 2011 the company offered holders of $500,000 of its notes (the “Note(s)”) the option to convert their Note(s) into shares of the Company’s common stock at an exercise price of $0.40/share. An aggregate of $410,000 of the Notes plus accrued interest of $29,479 were converted into 1,098,973 shares of the Company’s common stock; $40,000 of the Notes were repaid with interest; and the remaining $50,000 of the Notes remained as debt of the Company at March 31, 2011. The Company has one financed vehicle at 4.9% interest, payable in 72 equal installments of $125 per month which began November 11, 2010.The original principle amount of the note was $7,249; at March 31, 2011, the Company had repaid $5,342, leaving a balance of $1,907.The Company paid off this note subsequent to March 31, 2011. 13 Progressive Care, Inc. and Subsidiary Notes to the Consolidated Financial Statements (unaudited) (B) Notes payable – related parties In connection with the acquisition of Pharmco, the Company assumed an unsecured related party note with an affiliate of a related party totaling $73,329. This note bears interest at 8%, and is due on demand. Note 7 Commitments and Contingencies The Company leases approximately 3,300 square feet of space under a 10-year lease executed January 11, 2011. The Company also entered into a second lease for space of approximately 4,300 square feet at the same location. However since the Lessor did not start the build out of this space, the Company is in the process of cancelling this lease. Rent expense was $27,194 and $0 for the three months ended March 31, 2011 and 2010, respectively. Rental commitments for occupied space for the fiscal years of 2011 through 2020 are approximately as follows: Year Amount Remainder of 2011 $ Thereafter $ Legal Matters From time to time, the Company may become involved in various lawsuits and legal proceedings, which arise in the ordinary course of business. Litigation is subject to inherent uncertainties, and an adverse result in these or other matters that may arise from time to time may harm its business. The Company is currently neither a party to any suits nor is it aware of any such legal proceedings or claims to be filed against it. Note 8 Stockholders’ Equity On October 21, 2010 the Company issued 30,000,000 shares of its common stock, $0.0001 par value to the member of Pharmo, LLC in connection with the Company’s acquisition of Pharmco, LLC. The shares have a fair value of $3,600,000 (with a share per share price equal to $0.12 per share.) On March 18, 2011 the Company issued 1,098,973 shares of its common stock, $0.0001 par value, in connection with the conversion of $439,479 of debt plus accrued interest. Shares were converted at $0.40 per share. During the three months ended March 31, 2011, the Company issued 746,436 shares of its common stock, $0.0001 par value, to officers and consultants for services rendered. The shares have a fair value of $175,545 (with share prices ranging from $0.15 per share to $0.40 per share.) 14 Progressive Care, Inc. and Subsidiary Notes to the Consolidated Financial Statements (unaudited) Note 9 Income Taxes The provision for income taxes consisted of the following: March 31, 2011 December 31, 2010 Current: Federal $ $ State Current Deferred: Federal (22,000 ) ) State (4,000 ) ) Deferred (26,000 ) ) Provision for income taxes $ $
